Title: To Thomas Jefferson from Thomas Appleton, 26 November 1808
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Leghorn 26th. November 1808.
                  
                  You will doubtless remember, Sir, that some time since you instructed me to purchase of Madame Cerachi, the bust in gesso of Genl. Washington, if in her possession; and which was taken by her husband while in the U:States.—The result of my inquiry then was, that she had dispos’d of it to mr Cacauld the late french ambassador at Rome; and who had carried it with him to Paris—From that period until very lately, I had no reason to question the truth of her reply, when on a Sudden another bust appears purchas’d from her by a large dealer in statuary works, and under the assurance of its being the original which Cerachi brought with him from America.—On carefully examining this gesso, I at once discover’d such evident marks of deception, as easily satisfied the present holder, that it is the misery of mad: Cerachi which has induc’d her to impose on him, an imaginary copy of the one cast by her husband! I say an imaginary one, for I have learnt that the original never came to her hands.
                  The truth is, that Cerachi landed at Bordeaux from the U:States, where being press’d for money, he sold it to a gentleman thire, in order to enable him to pursue his journey to Paris, and from whom, it was afterwards purchas’d by mr Lee, our consul there, who is now the proprietor of it—this is the history I have receiv’d from mr Lee, who now sends me the gesso, that I may have it copied into marble.—In the execution of this commission I shall most carefully avoid falling into the wretched taste of those, who cloathe their busts in modern dresses; for scarcely are they compleated, when a change of fashion gives an air of awkwardness to the figure, which certainly in some measure diminishes the respect. I am thirefore decidedly of opinion that in all works of this kind, they should be either naked, or the shoulders cover’d with some heroic garment.—The most striking example to prove how much attention should be paid in the drapery, I once saw at Venice, in the statue of the celebrated Dandoli, who is sculptur’d in a compleat marble uniform even to the minutiae of lace ruffles; and, instead of calling to mind the military virtues which so eminently distinguish’d this great man, the attention is unavoidably led astray by this unbecoming garb.—I have procur’d, Sir, from the royal gallery at florence, exact copies in gesso, of the original busts of Cristofro. Colombo and Amerigo Vespucci; and I have directed my Sculptor to copy them into Statuary marble, on so reduc’d a Scale, as will make them fit ornaments for Small libraries, or other appropriate appartments—
                  On the 19th. of August arriv’d in this port the Schooner John, James Chayter master from Baltimore.—This vessel, it appears, sail’d from thence on the 8th. of May last; proceeded to La Guaira where she took in a Cargo of Coffee and Indigo &a. and arriv’d here without being visited during her passage. from the confession of the Captain, he left Baltimore in a clandestine manner, and knowingly in direct violation of the act of embargo; and this to use his own expression, “is the reason, why he has not a Single paper in order.”—Yesterday, I forwarded to mr Armstrong at Paris testimonies of all the men composing the Ship’s company, excepting that of the Captain, who refus’d to answer under oath to any interrogatories; these with many other documents which accompany them, prove in the most incontestable manner, that that this vessel is trading in violation of the letter of the act.—By the next Courrier I shall transmit to the Department of State, by the way of Bordeaux, duplicates of all these Vouchers, and which are fully ample to the instituting a process, and establishing the fact against M: John Donnell, and others who may be concern’d in this voyage. The Cargo is now in the Lazaretto here, and waits the decision of the government of Paris, as the french authorities of this place, arrested it on arrival under a measure of general police.—on intimation being given to me a short time since, that Exequaturs under the existing government would be requir’d for all the foreign Consuls here, I therefore applied to mr Armstrong, to know what Steps could be adopted, that as Suspension of my powers might not take place for the want of this document; and to which he has written the following reply—
                  
                                          
                     
                            
                           “Sir
                           
                        
                            
                           November 14. 1808. Paris”
                            
                        
                        

                     
                        Your letter of the 28h. of October requesting an exequatur has been receiv’d, in reply I have to inform you 1st that no exequaturs (in the regular form have been issued to commercial agents of any Station for four years past. The substitute for them is a private letter from the Minister of foreign relations to the authorities of the place.—2nd that even this recognition can only be made on presenting your commission & 3d. that this Commission must have been addressed to french authorities. It appears to me from this Statement, that you ought to seek another commission from the President of the U:States as expeditiously as possible.” I am Sir &c. 
                     
                     
                        
                           Sign’d John Armstrong.
                        
                     
                     
                        
                           Mr. Appleton. Consul. Livorno.
                        
                     
                     
   I imagine it should have been nation in lieu of Station

                  
                  
                  
                     
                     May I then request, Sir, if my conduct during the eleven Years I have fill’d this consulate, has receiv’d your approbation, that you would have the goodness to continue to me your bounty, and at the same time to cause me to be furnish’d with your commission address’d to the Authorities of the french empire.—The task I have had to fulfill during the various changes and revolution, Tuscany has experienc’d since the time of my residence here, has not always been an easy one; and this I trust, Sir, will be my apology, if any involuntary errors have escap’d me.—Accept Sir, the assurances of my high respect, and the most Sincere wishes for the preservation of your health.
                  
                  
                     Th: Appleton
                     
                  
               